Exhibit 10.01

 

SIXTH AMENDED FORBEARANCE AGREEMENT

 

This SIXTH AMENDED FORBEARANCE AGREEMENT (this “Sixth Amended Forbearance
Agreement”), is dated as of January 7, 2008, is entered into by and among DDJ
Total Return Loan Fund, L.P., as the Lender (as defined in the Loan Agreement
referred to below), The Wornick Company, a Delaware corporation (the “Company”),
Right Away Management Corporation, a Delaware corporation, The Wornick Company
Right Away Division, a Delaware corporation, and The Wornick Company Right Away
Division, L.P., a Delaware limited partnership (each, a “Subsidiary”, and,
collectively, the “Subsidiaries”).

 

RECITALS:

 

A.            The Company, the Lender (as assignee of Texas State Bank) and the
Subsidiaries are parties to that certain Loan Agreement, dated as of June 30,
2004 (as amended by the First Amendment thereto dated as of March 16, 2007, the
Second Amendment dated as of November 13, 2007, and as further amended,
modified, supplemented or amended and restated from time to time, the “Loan
Agreement”).

 

B.            As of the date hereof, the Events of Default referred to herein as
the “Specified Defaults” have occurred and are continuing.

 

C.            The Company, the Lender and the Subsidiaries entered into a
Forbearance Agreement dated as of July 16, 2007 (the “Forbearance Agreement”)
pursuant to which the Lender agreed to forbear from exercising its rights and
remedies under the Loan Agreement during the Forbearance Period (as defined in
the Forbearance Agreement).

 

D.            The Company, the Lender and the Subsidiaries entered into a First
Amended Forbearance Agreement dated as of August 13, 2007 pursuant to which the
Forbearance Period was extended through September 12, 2007.

 

E.             The Company, the Lender and the Subsidiaries entered into a
Second Amended Forbearance Agreement dated as of September 12, 2007 pursuant to
which the Forbearance Period was extended through October 14, 2007.

 

F.             The Company, the Lender and the Subsidiaries entered into a Third
Amended Forbearance Agreement dated as of October 15, 2007 pursuant to which the
Forbearance Period was extended through October 29, 2007.

 

G.            The Company, the Lender and the Subsidiaries entered into a Fourth
Amended Forbearance Agreement dated as of October 30, 2007 (the “Fourth Amended
Forbearance Agreement”) pursuant to which the Forbearance Period was extended
through December 3, 2007.

 

H.            The Company, the Lender and the Subsidiaries entered into a Fifth
Amended Forbearance Agreement dated as of December 3, 2007 (the “Fifth Amended
Forbearance Agreement”) pursuant to which the Forbearance Period was extended
through January 7 , 2008.

 

I.              The Forbearance Period (as defined in the Fifth Amended
Forbearance Agreement) under the Fifth Amended Forbearance Agreement will expire
on January 8, 2007 and

 

 

1

--------------------------------------------------------------------------------


 

the Company and Subsidiaries have asked the Lender to further extend the
Forbearance Period through February 5, 2008.

 

J.             The Company and the Subsidiaries entered into a forbearance
agreement with certain holders (the “Noteholders”) of the Company’s 10.875%
Senior Secured Notes due 2011 (the “Notes”) holding not less than $100 million
in aggregate principal amount of the Notes, representing not less than 80% of
the aggregate principal amount of the Notes outstanding on July 16, 2007 (the
“Noteholder Forbearance Agreement”) pursuant to which the Noteholders agreed to
forbear from exercising their rights and remedies under the Indenture until the
expiration of the Forbearance Period (as defined in the Noteholder Forbearance
Agreement) on August 15, 2007.  On August 13, 2007, the Company and the
Subsidiaries entered into a First Amended and Restated Forbearance Agreement
with the Noteholders (the “Amended Noteholder Forbearance Agreement”) pursuant
to which the Forbearance Period was further extended through September 16,
2007.  On September 12 2007, the Company and the Subsidiaries entered into a
Second Amended and Restated Forbearance Agreement with the Noteholders (the
“Second Amended Noteholder Forbearance Agreement”) pursuant to which the
Forbearance Period (as defined in the Second Amended Noteholder Forbearance
Agreement) was extended through October 16, 2007.  On October 15, 2007, the
Company and the Subsidiaries entered into a Third Amended and Restated
Forbearance Agreement with the Noteholders (the “Third Amended Noteholder
Forbearance Agreement”) pursuant to which the Forbearance Period (as defined in
the Third Amended Noteholder Forbearance Agreement) was extended through
October 31, 2007.  On October 30, 2007, the Company and the Subsidiaries entered
into a Fourth Amended and Restated Forbearance Agreement with the Noteholders
(the “Fourth Amended Noteholder Forbearance Agreement”) pursuant to which the
Forbearance Period (as defined in the Fourth Amended Noteholder Forbearance
Agreement) was extended through December 5, 2007.  On December 3, 2007, the
Company and the Subsidiaries entered into a Fifth Amended and Restated
Forbearance Agreement with the Noteholders (the “Fifth Amended Noteholder
Forbearance Agreement”) pursuant to which the Forbearance Period (as defined in
the Fifth Amended Noteholder Forbearance Agreement) was extended through
January 9, 2008.

 

K.            The Company and the Subsidiaries have advised the Lender that the
Company, the Subsidiaries and the Noteholders will, simultaneously with the
execution of this Sixth Amended Forbearance Agreement, amend and restate the
Fifth Amended Noteholder Forbearance Agreement pursuant to which the Noteholders
shall agree to forbear from exercising the rights and remedies available to the
Noteholders under the Indenture, the Intercreditor Agreement and the Collateral
Agreements (as defined in the Indenture) until February 8, 2008, all on the
terms and conditions set forth in such amended and restated forbearance
agreement (as such agreement may be amended, modified, supplemented or amended
and restated from time to time, the “Sixth Amended Noteholder Forbearance
Agreement”).

 

NOW, THEREFORE, in consideration of the premises and the respective
representations, warranties, covenants and agreements set forth in this Sixth
Amended Forbearance Agreement, and intending to be legally bound, the parties
hereto agree as follows:

 

2

--------------------------------------------------------------------------------


 


ARTICLE I
DEFINITIONS


 


1.1          DEFINED TERMS.


 


(A)           CAPITALIZED TERMS THAT ARE DEFINED IN THIS SIXTH AMENDED
FORBEARANCE AGREEMENT SHALL HAVE THE MEANINGS ASCRIBED TO SUCH TERMS IN THIS
SIXTH AMENDED FORBEARANCE AGREEMENT. ALL OTHER CAPITALIZED TERMS SHALL HAVE THE
MEANINGS ASCRIBED IN THE LOAN AGREEMENT. UNLESS THE CONTEXT OF THIS SIXTH
AMENDED FORBEARANCE AGREEMENT CLEARLY REQUIRES OTHERWISE, REFERENCES TO THE
PLURAL INCLUDE THE SINGULAR; REFERENCES TO THE SINGULAR INCLUDE THE PLURAL; THE
WORDS “INCLUDE,” “INCLUDES,” AND “INCLUDING” WILL BE DEEMED TO BE FOLLOWED BY
“WITHOUT LIMITATION”; AND THE TERM “OR” HAS, EXCEPT WHERE OTHERWISE INDICATED,
THE INCLUSIVE MEANING REPRESENTED BY THE PHRASE “AND/OR”.


 


(B)           THIS SIXTH AMENDED FORBEARANCE AGREEMENT CONSTITUTES A “LOAN
DOCUMENT” AS DEFINED IN THE LOAN AGREEMENT.


 


(C)           REFERENCES IN THIS SIXTH AMENDED FORBEARANCE AGREEMENT TO THE
LENDER SHALL CONSTITUTE REFERENCES TO DDJ TOTAL RETURN LOAN FUND, L.P. SOLELY IN
ITS CAPACITY AS THE LENDER.


 


ARTICLE II
FORBEARANCE AND AMENDMENT TO LOAN AGREEMENT


 


2.1          FORBEARANCE; FORBEARANCE DEFAULT RIGHTS AND REMEDIES.


 


(A)           EFFECTIVE AS OF THE SIXTH AMENDED FORBEARANCE EFFECTIVE DATE (AS
DEFINED BELOW), THE LENDER AGREES THAT UNTIL THE EXPIRATION OF THE “FORBEARANCE
PERIOD” (AS DEFINED BELOW), IT WILL FORBEAR FROM EXERCISING ITS RIGHTS AND
REMEDIES AGAINST THE COMPANY OR THE SUBSIDIARIES UNDER THE LOAN AGREEMENT, THE
OTHER LOAN DOCUMENTS AND/OR APPLICABLE LAW SOLELY WITH RESPECT TO THE SPECIFIED
DEFAULTS AND THE EVENTS OF DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE
TO MAKE THE SCHEDULED INTEREST PAYMENTS DUE UNDER THE NOTES ON JULY 15, 2007 AND
JANUARY 15, 2008 (EXCLUDING, HOWEVER, IN EACH CASE, ITS RIGHT TO CHARGE INTEREST
ON ANY OBLIGATIONS DURING THE FORBEARANCE PERIOD AT THE DEFAULT INTEREST RATE
SPECIFIED IN THE REVOLVING NOTE AND THE TERM NOTE); PROVIDED, HOWEVER, (I) EACH
OF THE COMPANY AND THE SUBSIDIARIES SHALL COMPLY, EXCEPT TO THE EXTENT SUCH
COMPLIANCE IS EXPRESSLY EXCUSED BY THE TERMS OF THIS SIXTH AMENDED FORBEARANCE
AGREEMENT, WITH ALL EXPLICIT RESTRICTIONS OR PROHIBITIONS TRIGGERED BY THE
EXISTENCE AND/OR CONTINUANCE OF ANY EVENT OF DEFAULT UNDER THE LOAN AGREEMENT,
THIS SIXTH AMENDED FORBEARANCE AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
(II) NOTHING HEREIN SHALL RESTRICT, IMPAIR OR OTHERWISE AFFECT THE LENDER’S
RIGHTS AND REMEDIES UNDER ANY AGREEMENTS CONTAINING SUBORDINATION PROVISIONS IN
FAVOR OF THE LENDER (INCLUDING, WITHOUT LIMITATION, ANY RIGHTS OR REMEDIES
AVAILABLE TO THE LENDER AS A RESULT OF THE OCCURRENCE OR CONTINUATION OF THE
SPECIFIED DEFAULTS OR THE EVENTS OF DEFAULT RESULTING FROM THE COMPANY’S FAILURE
TO MAKE THE SCHEDULED INTEREST PAYMENTS DUE UNDER THE NOTES ON JULY 15, 2007 AND
JANUARY 15, 2008), AND (III) NOTHING HEREIN SHALL RESTRICT, IMPAIR OR OTHERWISE
AFFECT THE EXERCISE OF THE LENDER’S RIGHTS UNDER THIS SIXTH AMENDED FORBEARANCE
AGREEMENT.  AS USED HEREIN, THE TERM “SPECIFIED DEFAULTS” SHALL MEAN THE EVENTS
OF DEFAULT LISTED ON ANNEX I HERETO.  DURING THE FORBEARANCE PERIOD, ANY
CONDITION TO THE MAKING OF AN ADVANCE UNDER THE LOAN AGREEMENT THAT WOULD NOT BE


 


3

--------------------------------------------------------------------------------



 


MET SOLELY BECAUSE OF THE OCCURRENCE AND CONTINUANCE OF ANY SPECIFIED DEFAULT OR
THE EVENTS OF DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE
SCHEDULED INTEREST PAYMENTS DUE UNDER THE NOTES ON JULY 15, 2007 AND JANUARY 15,
2008 IS HEREBY WAIVED.


 


(B)           AS USED HEREIN, THE TERM “FORBEARANCE PERIOD” SHALL MEAN THE
PERIOD BEGINNING ON THE SIXTH AMENDED FORBEARANCE EFFECTIVE DATE (AS DEFINED
BELOW) AND ENDING UPON THE OCCURRENCE OF A TERMINATION EVENT.  AS USED HEREIN,
“TERMINATION EVENT” SHALL MEAN THE EARLIER TO OCCUR OF (I) THE DELIVERY BY THE
LENDER TO THE COMPANY, THE COUNSEL TO THE NOTEHOLDER GROUP (AS DEFINED IN THE
SIXTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT) AND THE TRUSTEE (AS DEFINED IN
THE INTERCREDITOR AGREEMENT) OF A WRITTEN NOTICE TERMINATING THE FORBEARANCE
PERIOD, WHICH NOTICE MAY BE DELIVERED AT ANY TIME UPON OR AFTER THE OCCURRENCE
OF ANY FORBEARANCE DEFAULT (AS DEFINED BELOW), AND (II) FEBRUARY 6, 2008.  AS
USED HEREIN, THE TERM “FORBEARANCE DEFAULT” SHALL MEAN: (A) THE OCCURRENCE OF
ANY EVENT OF DEFAULT THAT IS NOT (I) A SPECIFIED DEFAULT OR (II) AN EVENT OF
DEFAULT RESULTING SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED
INTEREST PAYMENTS DUE UNDER THE NOTES ON JULY 15, 2007 AND JANUARY 15, 2008,
(B) THE DELIVERY OF ANY WRITTEN NOTICE BY THE NOTEHOLDERS TO THE COMPANY
TERMINATING THE SIXTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT, AND/OR THE
FORBEARANCE PERIOD (AS DEFINED IN THE SIXTH AMENDED NOTEHOLDER FORBEARANCE
AGREEMENT) AS A RESULT OF THE OCCURRENCE AND CONTINUATION OF ANY FORBEARANCE
DEFAULT (AS DEFINED IN THE SIXTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT) OR
ANY OTHER TERMINATION OF THE SIXTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT,
(C) THE DELIVERY OF ANY INDENTURE PAYMENT NOTICE (AS DEFINED IN SECTION 2.3
BELOW) TO THE LENDER, (D) THE FAILURE OF THE COMPANY OR ANY SUBSIDIARY TO COMPLY
WITH ANY TERM, CONDITION, COVENANT OR AGREEMENT SET FORTH IN THIS SIXTH AMENDED
FORBEARANCE AGREEMENT, (E) THE FAILURE OF ANY REPRESENTATION OR WARRANTY MADE BY
THE COMPANY OR ANY SUBSIDIARY UNDER THIS SIXTH AMENDED FORBEARANCE AGREEMENT TO
BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF THE DATE WHEN MADE, (F) THE
FAILURE OF THE COMPANY PROMPTLY TO NOTIFY THE LENDER OF ANY AMENDMENT OR
MODIFICATION TO THE SIXTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT; (G) THE
EXECUTION OF ANY AMENDMENT OR MODIFICATION TO THE SIXTH AMENDED NOTEHOLDER
FORBEARANCE AGREEMENT, WHICH AMENDMENT OR MODIFICATION HAS A MATERIAL ADVERSE
EFFECT ON THE LENDER, AS DETERMINED BY THE LENDER IN ITS DISCRETION, (H) ANY
OCCURRENCE, EVENT OR CHANGE IN FACTS OR CIRCUMSTANCES OCCURRING ON OR AFTER THE
SIXTH AMENDED FORBEARANCE EFFECTIVE DATE THAT WOULD RESULT IN A MATERIAL ADVERSE
CHANGE, (I) THE OCCURRENCE OF ANY VIOLATION OR BREACH OF, OR OTHER FAILURE TO
OBSERVE, PERFORM OR COMPLY WITH, THE TERMS OF THE INTERCREDITOR AGREEMENT BY THE
TRUSTEE, OR (J) THE COMMENCEMENT BY OR AGAINST THE COMPANY OR ANY SUBSIDIARY OF
A PROCEEDING UNDER ANY DEBTOR RELIEF LAWS.  ANY FORBEARANCE DEFAULT SHALL
CONSTITUTE AN IMMEDIATE EVENT OF DEFAULT UNDER THE LOAN AGREEMENT.


 


(C)           UPON THE OCCURRENCE OF A TERMINATION EVENT, THE AGREEMENT OF THE
LENDER HEREUNDER TO FORBEAR FROM EXERCISING ITS RIGHTS AND REMEDIES IN RESPECT
OF THE SPECIFIED DEFAULTS AND THE EVENTS OF DEFAULT RESULTING SOLELY FROM THE
COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENTS DUE UNDER THE NOTES ON
JULY 15, 2007 AND JANUARY 15, 2008 SHALL IMMEDIATELY TERMINATE WITHOUT THE
REQUIREMENT OF ANY DEMAND, PRESENTMENT, PROTEST, OR NOTICE OF ANY KIND, ALL OF
WHICH EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY WAIVES.  THE COMPANY AND
THE SUBSIDIARIES AGREE THAT THE LENDER MAY AT ANY TIME AFTER THE OCCURRENCE OF A
TERMINATION EVENT PROCEED TO EXERCISE ANY OR ALL OF ITS RIGHTS AND REMEDIES
UNDER THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENT, THE INTERCREDITOR AGREEMENT
AND/OR APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, ITS RIGHTS AND REMEDIES ON
ACCOUNT OF THE SPECIFIED DEFAULTS AND ANY OTHER EVENTS OF


 


4

--------------------------------------------------------------------------------



 


DEFAULT THAT MAY THEN EXIST.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
UPON THE OCCURRENCE OF A TERMINATION EVENT, THE LENDER MAY, UPON SUCH NOTICE OR
DEMAND AS IS SPECIFIED BY THE LOAN AGREEMENT, ANY OTHER LOAN DOCUMENTS, THE
INTERCREDITOR AGREEMENT OR APPLICABLE LAW, (I) COLLECT AND/OR COMMENCE ANY LEGAL
OR OTHER ACTION TO COLLECT ANY OR ALL OF THE OBLIGATIONS FROM THE COMPANY AND
THE SUBSIDIARIES, (II) FORECLOSE OR OTHERWISE REALIZE ON ANY OR ALL OF THE
COLLATERAL, AND/OR APPROPRIATE, SETOFF OR APPLY TO THE PAYMENT OF ANY OR ALL OF
THE OBLIGATIONS, ANY OR ALL OF THE COLLATERAL OR PROCEEDS THEREOF, AND
(III) TAKE ANY OTHER ENFORCEMENT ACTION OR OTHERWISE EXERCISE ANY OR ALL RIGHTS
AND REMEDIES PROVIDED FOR BY OR UNDER THE LOAN AGREEMENT, ANY OTHER LOAN
DOCUMENTS, THE INTERCREDITOR AGREEMENT AND/OR APPLICABLE LAW, ALL OF WHICH
RIGHTS AND REMEDIES ARE FULLY RESERVED BY THE LENDER.


 


(D)           ANY AGREEMENT BY THE LENDER TO EXTEND THE FORBEARANCE PERIOD OR
ENTER INTO ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT MUST BE SET FORTH IN
WRITING AND SIGNED BY A DULY AUTHORIZED SIGNATORY OF THE LENDER.  THE COMPANY
AND EACH OF THE SUBSIDIARIES ACKNOWLEDGES THAT THE LENDER HAS MADE NO ASSURANCES
WHATSOEVER CONCERNING ANY POSSIBILITY OF ANY EXTENSION OF THE FORBEARANCE
PERIOD, ANY OTHER FORBEARANCE OR SIMILAR ARRANGEMENT OR ANY OTHER LIMITATIONS ON
THE EXERCISE OF ITS RIGHTS, REMEDIES AND PRIVILEGES UNDER OR OTHERWISE IN
CONNECTION WITH THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS, THE INTERCREDITOR
AGREEMENT AND/OR APPLICABLE LAW.


 


(E)           THE COMPANY AND EACH OF THE SUBSIDIARIES ACKNOWLEDGES AND AGREES
THAT ANY FORBEARANCE, WAIVER, CONSENT OR OTHER FINANCIAL ACCOMMODATION
(INCLUDING THE FUNDING OF ANY BORROWING REQUEST UNDER THE REVOLVING LOAN) WHICH
THE LENDER MAY MAKE ON OR AFTER THE DATE HEREOF HAS BEEN MADE BY THE LENDER IN
RELIANCE UPON, AND IS CONSIDERATION FOR, AMONG OTHER THINGS, THE GENERAL
RELEASES AND REAFFIRMATION OF INDEMNITIES CONTAINED IN ARTICLE 4 HEREOF AND THE
OTHER COVENANTS, AGREEMENTS, REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND
EACH OF THE SUBSIDIARIES HEREUNDER.


 


2.2          MODIFICATION OF CERTAIN REPORTING REQUIREMENTS.  THE LENDER MAY IN
ITS SOLE DISCRETION FROM TIME TO TIME INSTRUCT THE COMPANY NOT TO DELIVER TO THE
LENDER THE CASH BUDGETS CONTEMPLATED IN SECTION 7.11 OF THE LOAN AGREEMENT OR
THE WRITTEN REPORTS CONTEMPLATED IN SECTION 7.21 OF THE LOAN AGREEMENT.  THE
COMPANY SHALL COMPLY WITH ANY SUCH INSTRUCTION RECEIVED FROM THE LENDER UNTIL
SUCH TIME AS INSTRUCTED TO THE CONTRARY BY THE LENDER.  THE COMPANY’S COMPLIANCE
WITH THIS SECTION 2.2 SHALL CONSTITUTE COMPLIANCE WITH SECTIONS 7.11 AND 7.21 OF
THE LOAN AGREEMENT AND THE COMPANY’S FAILURE TO COMPLY WITH THIS SECTION 2.2
SHALL CONSTITUTE AN EVENT OF DEFAULT.  PURSUANT TO THE FOREGOING, THE LENDER
HEREBY INSTRUCTS THE COMPANY NOT TO DELIVER TO THE LENDER THE WRITTEN REPORT
CONTEMPLATED IN SECTION 7.21 OF THE LOAN AGREEMENT WITH RESPECT TO THE
JANUARY 15, 2008 SCHEDULED INTEREST PAYMENT.


 


2.3          INDENTURE PAYMENTS. THE COMPANY AND THE SUBSIDIARIES HEREBY
COVENANT AND AGREE TO GIVE TO THE LENDER AT LEAST FIVE (5) BUSINESS DAYS’ PRIOR
WRITTEN NOTICE OF ITS OR THEIR INTENTION TO MAKE ANY INTEREST PAYMENT IN RESPECT
OF THE NOTES (EACH SUCH NOTICE, AN “INDENTURE PAYMENT NOTICE”).  FOR THE
AVOIDANCE OF DOUBT, THE REQUIREMENT TO GIVE ANY SUCH INDENTURE PAYMENT NOTICE
SHALL BE IN ADDITION TO, AND NOT IN LIEU OF, THE REQUIREMENTS SET FORTH IN
SECTION 7.21 OF THE LOAN AGREEMENT.


 


2.4          EFFECTIVENESS.  THIS SIXTH AMENDED FORBEARANCE AGREEMENT SHALL
BECOME EFFECTIVE AS OF THE FIRST DATE (THE “SIXTH AMENDED FORBEARANCE EFFECTIVE
DATE”) ON WHICH EACH


 


5

--------------------------------------------------------------------------------



 


OF THE FOLLOWING CONDITIONS IS SATISFIED AND EVIDENCE OF ITS SATISFACTION HAS
BEEN DELIVERED TO COUNSEL TO THE LENDER:


 


(A)           THERE SHALL HAVE BEEN DELIVERED TO THE LENDER IN ACCORDANCE WITH
SECTION 6.5 HEREIN, COUNTERPARTS OF THIS SIXTH AMENDED FORBEARANCE AGREEMENT
EXECUTED BY EACH OF THE LENDER, THE COMPANY AND EACH OF THE SUBSIDIARIES;


 


(B)           THE LENDER SHALL HAVE RECEIVED THE SIXTH AMENDED NOTEHOLDER
FORBEARANCE AGREEMENT, DULY EXECUTED AND DELIVERED BY EACH OF THE COMPANY, THE
SUBSIDIARIES, THE TRUSTEE AND THE NOTEHOLDERS, HAVING A FORBEARANCE PERIOD (AS
DEFINED THEREIN) (SUBJECT TO EARLIER TERMINATION UPON THE OCCURRENCE AND
CONTINUATION OF A FORBEARANCE DEFAULT, AS DEFINED THEREIN) THROUGH AND INCLUDING
A DATE THAT IS NO EARLIER THAN FEBRUARY 7, 2008, AND SUCH SIXTH AMENDED
NOTEHOLDER FORBEARANCE AGREEMENT SHALL OTHERWISE BE SATISFACTORY IN FORM AND
SUBSTANCE TO THE LENDER; AND


 


(C)           THE LENDER SHALL HAVE RECEIVED ALL ACCRUED AND UNPAID COSTS AND
EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) REQUIRED TO BE PAID PURSUANT HERETO
OR THE LOAN AGREEMENT ON OR PRIOR TO THE SIXTH AMENDED FORBEARANCE EFFECTIVE
DATE.


 


ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS


 


3.1          REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY AND THE
SUBSIDIARIES.  TO INDUCE THE LENDER TO ENTER INTO THIS SIXTH AMENDED FORBEARANCE
AGREEMENT, EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY REPRESENTS, WARRANTS
AND COVENANTS TO THE LENDER AS FOLLOWS:


 


(A)           THE REPRESENTATIONS AND WARRANTIES OF EACH OF THE COMPANY AND THE
SUBSIDIARIES IN THE LOAN DOCUMENTS ARE ON THE DATE OF EXECUTION AND DELIVERY OF
THIS SIXTH AMENDED FORBEARANCE AGREEMENT, AND WILL BE ON THE SIXTH AMENDED
FORBEARANCE EFFECTIVE DATE, TRUE, CORRECT AND COMPLETE IN ALL MATERIAL RESPECTS
WITH THE SAME EFFECT AS THOUGH MADE ON AND AS OF SUCH RESPECTIVE DATE (OR, TO
THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER
DATE, ON AND AS OF SUCH EARLIER DATE), EXCEPT TO THE EXTENT OF ANY INACCURACY
RESULTING SOLELY FROM THE SPECIFIED DEFAULTS.


 


(B)           EXCEPT FOR THE SPECIFIED DEFAULTS OR AS OTHERWISE EXPRESSLY
PROVIDED HEREIN, THE COMPANY AND EACH OF THE SUBSIDIARIES IS IN COMPLIANCE WITH
ALL OF THE TERMS AND PROVISIONS SET FORTH IN THE LOAN AGREEMENT AND THE OTHER
LOAN DOCUMENTS ON ITS PART TO BE OBSERVED OR PERFORMED, AND NO EVENT OF DEFAULT
HAS OCCURRED AND IS CONTINUING.


 


(C)           THE EXECUTION, DELIVERY AND PERFORMANCE BY EACH OF THE COMPANY AND
THE SUBSIDIARIES OF THIS SIXTH AMENDED FORBEARANCE AGREEMENT:

 

(I)            ARE WITHIN ITS CORPORATE OR LIMITED PARTNERSHIP POWERS, AS
APPLICABLE;

 

(II)           HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY CORPORATE OR LIMITED
PARTNERSHIP ACTION, AS APPLICABLE, INCLUDING THE CONSENT OF THE HOLDERS OF ITS
EQUITY INTERESTS WHERE REQUIRED;

 

 

6

--------------------------------------------------------------------------------

 


 

(III)          DO NOT AND WILL NOT (A) CONTRAVENE ITS CERTIFICATE OF
INCORPORATION OR BY-LAWS OR LIMITED PARTNERSHIP OR OTHER CONSTITUENT DOCUMENTS,
AS APPLICABLE, (B) VIOLATE ANY APPLICABLE REQUIREMENT OF LAW OR ANY ORDER OR
DECREE OF ANY GOVERNMENTAL AUTHORITY OR ARBITRATOR APPLICABLE TO IT,
(C) CONFLICT WITH OR RESULT IN THE BREACH OF, OR CONSTITUTE A DEFAULT UNDER, OR
RESULT IN OR PERMIT THE TERMINATION OR ACCELERATION OF, ANY CONTRACTUAL
OBLIGATION OF THE COMPANY OR ANY OF THE SUBSIDIARIES, OR (D) RESULT IN THE
CREATION OR IMPOSITION OF ANY LIEN OR ENCUMBRANCE UPON ANY OF THE PROPERTY OF
THE COMPANY OR ANY OF THE SUBSIDIARIES; AND

 

(IV)          DO NOT AND WILL NOT REQUIRE THE CONSENT OF, AUTHORIZATION BY,
APPROVAL OF, NOTICE TO, OR FILING OR REGISTRATION WITH, ANY GOVERNMENTAL
AUTHORITY OR ANY OTHER PERSON, OTHER THAN THOSE WHICH PRIOR TO THE SIXTH AMENDED
FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN OBTAINED OR MADE AND COPIES OF WHICH
PRIOR TO THE SIXTH AMENDED FORBEARANCE EFFECTIVE DATE WILL HAVE BEEN DELIVERED
TO THE LENDER AND EACH OF WHICH ON THE SIXTH AMENDED FORBEARANCE EFFECTIVE DATE
WILL BE IN FULL FORCE AND EFFECT.

 


(D)           THIS SIXTH AMENDED FORBEARANCE AGREEMENT HAS BEEN DULY EXECUTED
AND DELIVERED BY THE COMPANY AND EACH OF THE SUBSIDIARIES.  EACH OF THIS SIXTH
AMENDED FORBEARANCE AGREEMENT, THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS
CONSTITUTES THE LEGAL, VALID AND BINDING OBLIGATION OF THE COMPANY AND THE
SUBSIDIARIES, ENFORCEABLE AGAINST EACH SUCH PERSON IN ACCORDANCE WITH ITS TERMS,
EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY, REORGANIZATION, MORATORIUM
OR OTHER SIMILAR LAWS RELATING TO OR LIMITING CREDITORS’ RIGHTS GENERALLY OR BY
EQUITABLE PRINCIPLES RELATING TO ENFORCEABILITY.


 


(E)           WITHIN FIVE (5) BUSINESS DAYS AFTER THE SIXTH AMENDED FORBEARANCE
EFFECTIVE DATE, THE COMPANY SHALL FILE THIS SIXTH AMENDED FORBEARANCE AGREEMENT
AND THE SIXTH AMENDED NOTEHOLDER FORBEARANCE AGREEMENT WITH THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION AS AN EXHIBIT TO A FILING BY THE COMPANY ON
FORM 8-K PURSUANT TO THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED, WHICH
8-K FILING AND ANY ACCOMPANYING PRESS RELEASE SHALL BE IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE LENDER.


 


(F)            THE COMPANY AND THE SUBSIDIARIES SHALL IMMEDIATELY NOTIFY THE
LENDER UPON ITS OR THEIR BECOMING AWARE OF (I) AN EVENT OF DEFAULT UNDER THE
LOAN AGREEMENT OR AN EVENT OF DEFAULT (AS DEFINED IN THE INDENTURE) UNDER THE
INDENTURE THAT IS NOT A SPECIFIED DEFAULT OR THE EVENTS OF DEFAULT RESULTING
SOLELY FROM THE COMPANY’S FAILURE TO MAKE THE SCHEDULED INTEREST PAYMENTS DUE
UNDER THE NOTES ON JULY 15, 2007 AND JANUARY 15, 2008 OR (II) THE OCCURRENCE OF
A FORBEARANCE DEFAULT (AS DEFINED IN THE SIXTH AMENDED NOTEHOLDER FORBEARANCE
AGREEMENT).


 


3.2          SURVIVAL.  THE REPRESENTATIONS AND WARRANTIES IN SECTION 3.1 SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS SIXTH AMENDED FORBEARANCE AGREEMENT
AND THE SIXTH AMENDED FORBEARANCE EFFECTIVE DATE.


 


ARTICLE IV
GENERAL RELEASE; REAFFIRMATION OF INDEMNITY


 


(A)           IN CONSIDERATION OF, AMONG OTHER THINGS, THE LENDER’S EXECUTION
AND DELIVERY OF THIS SIXTH AMENDED FORBEARANCE AGREEMENT, EACH OF THE COMPANY
AND THE


 


7

--------------------------------------------------------------------------------



 


SUBSIDIARIES, ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS (COLLECTIVELY,
“RELEASORS”), HEREBY FOREVER AGREES AND COVENANTS NOT TO SUE OR PROSECUTE
AGAINST ANY RELEASEE (AS DEFINED BELOW) AND HEREBY FOREVER WAIVES, RELEASES AND
DISCHARGES TO THE FULLEST EXTENT PERMITTED BY LAW, EACH RELEASEE FROM, ANY AND
ALL CLAIMS (INCLUDING, WITHOUT LIMITATION, CROSSCLAIMS, COUNTERCLAIMS, RIGHTS OF
SET-OFF AND RECOUPMENT), ACTIONS, CAUSES OF ACTION, SUITS, DEBTS, ACCOUNTS,
INTERESTS, LIENS, PROMISES, WARRANTIES, DAMAGES AND CONSEQUENTIAL AND PUNITIVE
DAMAGES, DEMANDS, AGREEMENTS, BONDS, BILLS, SPECIALTIES, COVENANTS,
CONTROVERSIES, VARIANCES, TRESPASSES, JUDGMENTS, EXECUTIONS, COSTS, EXPENSES OR
CLAIMS WHATSOEVER (COLLECTIVELY, THE “CLAIMS”), THAT SUCH RELEASOR NOW HAS OR
HEREAFTER MAY HAVE, OF WHATSOEVER NATURE AND KIND, WHETHER KNOWN OR UNKNOWN,
WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER ARISING AT LAW OR IN EQUITY,
AGAINST THE LENDER IN ANY CAPACITY AND ITS AFFILIATES, SHAREHOLDERS,
PARTICIPANTS AND “CONTROLLING PERSONS” (WITHIN THE MEANING OF THE FEDERAL
SECURITIES LAWS), AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND EACH AND ALL
OF THE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ATTORNEYS, ADVISORS, AUDITORS,
CONSULTANTS AND OTHER REPRESENTATIVES OF EACH OF THE FOREGOING (COLLECTIVELY,
THE “RELEASEES”), BASED IN WHOLE OR IN PART ON FACTS WHETHER OR NOT NOW KNOWN,
EXISTING ON OR BEFORE THE SIXTH AMENDED FORBEARANCE EFFECTIVE DATE, THAT RELATE
TO, ARISE OUT OF OR OTHERWISE ARE IN CONNECTION WITH (I) ANY ASPECT OF THE
BUSINESS, OPERATIONS, ASSETS, PROPERTIES, AFFAIRS OR ANY OTHER ASPECT OF ANY OF
THE COMPANY OR THE SUBSIDIARIES, (II) ANY ASPECT OF THE DEALINGS OR
RELATIONSHIPS BETWEEN OR AMONG THE COMPANY, THE SUBSIDIARIES AND THEIR
RESPECTIVE AFFILIATES, ON THE ONE HAND, AND THE LENDER, ON THE OTHER HAND, OR
(III) ANY OR ALL OF THE LOAN AGREEMENT OR THE OTHER LOAN DOCUMENTS, OR ANY
TRANSACTIONS CONTEMPLATED THEREBY OR ANY ACTS OR OMISSIONS IN CONNECTION
THEREWITH; PROVIDED, HOWEVER, THAT THE FOREGOING SHALL NOT RELEASE THE LENDER
FROM ITS EXPRESS OBLIGATIONS UNDER THIS SIXTH AMENDED FORBEARANCE AGREEMENT, THE
LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS.  THE RECEIPT BY THE COMPANY OF ANY
OF THE REVOLVING LOAN OR OTHER FINANCIAL ACCOMMODATIONS MADE BY THE LENDER ON OR
AFTER THE DATE HEREOF SHALL CONSTITUTE A RATIFICATION, ADOPTION, AND
CONFIRMATION BY THE COMPANY AND THE SUBSIDIARIES OF THE FOREGOING GENERAL
RELEASE OF ALL CLAIMS AGAINST THE RELEASEES WHICH ARE BASED IN WHOLE OR IN PART
ON FACTS, WHETHER OR NOT NOW KNOWN OR UNKNOWN, EXISTING ON OR PRIOR TO THE DATE
OF RECEIPT OF ANY OF THE REVOLVING LOAN OR OTHER FINANCIAL ACCOMMODATIONS.  IN
ENTERING INTO THIS SIXTH AMENDED FORBEARANCE AGREEMENT, EACH OF THE COMPANY AND
THE SUBSIDIARIES CONSULTED WITH, AND HAS BEEN REPRESENTED BY, LEGAL COUNSEL AND
EXPRESSLY DISCLAIMS ANY RELIANCE ON ANY REPRESENTATIONS, ACTS OR OMISSIONS BY
ANY OF THE RELEASEES AND EACH HEREBY AGREES AND ACKNOWLEDGES THAT THE VALIDITY
AND EFFECTIVENESS OF THE RELEASES SET FORTH HEREIN DO NOT DEPEND IN ANY WAY ON
ANY SUCH REPRESENTATIONS, ACTS AND/OR OMISSIONS OR THE ACCURACY, COMPLETENESS OR
VALIDITY HEREOF.  THE PROVISIONS OF THIS ARTICLE 4(A) SHALL SURVIVE THE
EXPIRATION OF THE FORBEARANCE PERIOD AND THE TERMINATION OF THIS SIXTH AMENDED
FORBEARANCE AGREEMENT, THE LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS AND PAYMENT
IN FULL OF THE OBLIGATIONS.


 


(B)           WITHOUT IN ANY WAY LIMITING THEIR REAFFIRMATIONS AND
ACKNOWLEDGEMENTS SET FORTH IN ARTICLE 5 HEREOF, EACH OF THE COMPANY AND THE
SUBSIDIARIES HEREBY EXPRESSLY ACKNOWLEDGES, AGREES AND REAFFIRMS ITS
INDEMNIFICATION AND OTHER OBLIGATIONS TO AND AGREEMENTS WITH THE INDEMNIFIED
PARTIES SET FORTH IN ARTICLE 13 OF THE LOAN AGREEMENT.  EACH OF THE COMPANY AND
THE SUBSIDIARIES FURTHER ACKNOWLEDGES, AGREES AND REAFFIRMS THAT ALL OF SUCH
INDEMNIFICATION AND OTHER OBLIGATIONS AND AGREEMENTS SET FORTH IN ARTICLE 13 OF
THE LOAN AGREEMENT SHALL SURVIVE THE EXPIRATION OF THE FORBEARANCE PERIOD AND
THE TERMINATION OF THIS SIXTH AMENDED FORBEARANCE AGREEMENT, THE LOAN AGREEMENT,
THE OTHER LOAN DOCUMENTS AND THE PAYMENT IN FULL OF THE OBLIGATIONS.


 


8

--------------------------------------------------------------------------------



 


ARTICLE V
RATIFICATION OF LIABILITY


 

Each of the Company and the Subsidiaries hereby ratifies and reaffirms all of
its payment and performance obligations and obligations to indemnify, contingent
or otherwise, under each of such Loan Documents to which it is a party, and
hereby ratifies and reaffirms its grant of liens on or security interests in its
properties pursuant to such Loan Documents to which it is a party as security
for the Obligations, and confirms and agrees that such liens and security
interests hereafter secure all of the Obligations, including, without
limitation, all additional Obligations hereafter arising or incurred pursuant to
or in connection with this Sixth Amended Forbearance Agreement, the Loan
Agreement or any other Loan Document.

 


ARTICLE VI
MISCELLANEOUS


 


6.1          NO OTHER AMENDMENTS; RESERVATION OF RIGHTS; NO WAIVER.  OTHER THAN
AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THIS SIXTH AMENDED FORBEARANCE AGREEMENT
SHALL NOT BE DEEMED TO OPERATE AS AN AMENDMENT OR WAIVER OF, OR TO PREJUDICE,
ANY RIGHT, POWER, PRIVILEGE OR REMEDY OF THE LENDER UNDER THE LOAN AGREEMENT,
ANY OTHER LOAN DOCUMENT OR APPLICABLE LAW, NOR SHALL THE ENTERING INTO THIS
SIXTH AMENDED FORBEARANCE AGREEMENT PRECLUDE THE LENDER FROM REFUSING TO ENTER
INTO ANY FURTHER AMENDMENTS OR FORBEARANCES WITH RESPECT TO THE LOAN AGREEMENT
OR ANY OTHER LOAN DOCUMENT.  OTHER THAN AS OTHERWISE EXPRESSLY PROVIDED HEREIN,
THIS SIXTH AMENDED FORBEARANCE AGREEMENT SHALL NOT CONSTITUTE A FORBEARANCE WITH
RESPECT TO (I) ANY FAILURE BY THE COMPANY OR ANY OF THE SUBSIDIARIES TO COMPLY
WITH ANY COVENANT OR OTHER PROVISION IN THE LOAN AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR (II) THE OCCURRENCE OR CONTINUANCE OF ANY PRESENT OR FUTURE EVENT OF
DEFAULT.


 


6.2          RATIFICATION AND CONFIRMATION; SURVIVAL.  EXCEPT AS EXPRESSLY SET
FORTH IN THIS SIXTH AMENDED FORBEARANCE AGREEMENT, THE TERMS, PROVISIONS AND
CONDITIONS OF THE LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE HEREBY
RATIFIED AND CONFIRMED AND SHALL REMAIN UNCHANGED AND IN FULL FORCE AND EFFECT
WITHOUT INTERRUPTION OR IMPAIRMENT OF ANY KIND.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, SECTION 2.2 SHALL SURVIVE THE TERMINATION OF THIS SIXTH AMENDED
FORBEARANCE AGREEMENT.


 


6.3          GOVERNING LAW.  THIS SIXTH AMENDED FORBEARANCE AGREEMENT WILL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF.


 


6.4          HEADINGS.  THE ARTICLE AND SECTION HEADINGS CONTAINED IN THIS SIXTH
AMENDED FORBEARANCE AGREEMENT ARE INSERTED FOR CONVENIENCE ONLY AND WILL NOT
AFFECT IN ANY WAY THE MEANING OR INTERPRETATION OF THIS SIXTH AMENDED
FORBEARANCE AGREEMENT.


 


6.5          COUNTERPARTS.  THIS SIXTH AMENDED FORBEARANCE AGREEMENT MAY BE
EXECUTED IN TWO OR MORE COUNTERPARTS, EACH OF WHICH WILL BE DEEMED AN ORIGINAL
BUT ALL OF WHICH, WHEN TAKEN TOGETHER, WILL CONSTITUTE ONE AND THE SAME
INSTRUMENT.  THIS SIXTH AMENDED FORBEARANCE AGREEMENT MAY BE DELIVERED BY
EXCHANGE OF COPIES OF THE SIGNATURE PAGE BY FACSIMILE TRANSMISSION OR ELECTRONIC
MAIL.


 


9

--------------------------------------------------------------------------------



 


6.6          SEVERABILITY.  THE PROVISIONS OF THIS SIXTH AMENDED FORBEARANCE
AGREEMENT WILL BE DEEMED SEVERABLE AND THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF THE OTHER PROVISIONS
HEREOF; PROVIDED THAT IF ANY PROVISION OF THIS SIXTH AMENDED FORBEARANCE
AGREEMENT, AS APPLIED TO ANY PARTY OR TO ANY CIRCUMSTANCE, IS JUDICIALLY
DETERMINED NOT TO BE ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, THE PARTIES AGREE
THAT THE COURT JUDICIALLY MAKING SUCH DETERMINATION MAY MODIFY THE PROVISION IN
A MANNER CONSISTENT WITH ITS OBJECTIVES SUCH THAT IT IS ENFORCEABLE, AND/OR TO
DELETE SPECIFIC WORDS OR PHRASES, AND IN ITS MODIFIED FORM, SUCH PROVISION WILL
THEN BE ENFORCEABLE AND WILL BE ENFORCED.


 


6.7          AGREEMENT.  THIS SIXTH AMENDED FORBEARANCE AGREEMENT MAY NOT BE
AMENDED OR MODIFIED EXCEPT IN THE MANNER SPECIFIED FOR AN AMENDMENT OF OR
MODIFICATION TO THE LOAN AGREEMENT IN SECTION 12.10 OF THE LOAN AGREEMENT.


 


6.8          COSTS; EXPENSES.  EACH OF THE COMPANY AND THE SUBSIDIARIES HEREBY
AGREES TO PAY TO DDJ TOTAL RETURN LOAN FUND, L.P., DDJ CAPITAL MANAGEMENT, LLC
AND THEIR RESPECTIVE AFFILIATES ON DEMAND ALL COSTS AND EXPENSES (INCLUDING THE
FEES AND EXPENSES OF LEGAL COUNSEL) OF SUCH PERSON INCURRED IN CONNECTION WITH
THE COMPANY AND THE SUBSIDIARIES.  THE PROVISIONS OF THIS SECTION 6.8 SHALL
SURVIVE THE TERMINATION OF THIS SIXTH AMENDED FORBEARANCE AGREEMENT PROVIDED,
HOWEVER, THAT THE OBLIGATIONS UNDER THIS SECTION 6.8 SHALL TERMINATE UPON THE
PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THE LOAN AGREEMENT.


 


6.9          ASSIGNMENT; BINDING EFFECT.  NEITHER THE COMPANY NOR ANY SUBSIDIARY
MAY ASSIGN EITHER THIS SIXTH AMENDED FORBEARANCE AGREEMENT OR ANY OF ITS RIGHTS,
INTERESTS OR OBLIGATIONS HEREUNDER.  ALL OF THE TERMS, AGREEMENTS, COVENANTS,
REPRESENTATIONS, WARRANTIES AND CONDITIONS OF THIS SIXTH AMENDED FORBEARANCE
AGREEMENT ARE BINDING UPON, AND INURE TO THE BENEFIT OF AND ARE ENFORCEABLE BY,
THE PARTIES AND THEIR RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS.


 


6.10        AMENDED AGREEMENT.   THE PARTIES HERETO HEREBY ACKNOWLEDGE AND AGREE
THAT THE FIFTH AMENDED FORBEARANCE AGREEMENT, DATED AS OF DECEMBER 3, 2007, BY
AND AMONG THE LENDER, THE COMPANY AND THE SUBSIDIARIES IS AMENDED AND RESTATED
BY THIS SIXTH AMENDED FORBEARANCE AGREEMENT.


 


6.11        ENTIRE AGREEMENT.  THIS SIXTH AMENDED FORBEARANCE AGREEMENT, THE
LOAN AGREEMENT, THE OTHER LOAN DOCUMENTS AND THE INTERCREDITOR AGREEMENT,
TOGETHER WITH ANY AND ALL ANNEXES, EXHIBITS AND SCHEDULES THERETO THAT ARE OR
HAVE BEEN DELIVERED PURSUANT THERETO, CONSTITUTE THE ENTIRE AGREEMENT AND
UNDERSTANDING OF THE PARTIES IN RESPECT OF THE SUBJECT MATTER OF THE LOAN
AGREEMENT AND SUPERSEDE ALL PRIOR UNDERSTANDINGS, AGREEMENTS OR REPRESENTATIONS
BY OR AMONG THE PARTIES, WRITTEN OR ORAL, TO THE EXTENT THEY RELATE IN ANY WAY
WITH RESPECT THERETO.


 

[SIGNATURE PAGE FOLLOWS]

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Sixth Amended
Forbearance Agreement to be executed by their respective officers thereunto duly
authorized, as of the date first above written.

 

 

COMPANY

 

 

 

 

THE WORNICK COMPANY

 

 

 

 

By:

/s/ Jon Geisler

 

 

Name:

Jon Geisler

 

 

Title:

President and CEO

 

 

 

SUBSIDIARIES

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY DIVISION, L.P.

 

 

 

By:

/s/ Jon Geisler

 

 

Name:

Jon Geisler

 

 

Title:

President and CEO

 

 

 

RIGHT AWAY MANAGEMENT CORPORATION

 

 

 

By:

/s/ Jon Geisler

 

 

Name:

Jon Geisler

 

 

Title:

President and CEO

 

 

 

 

THE WORNICK COMPANY RIGHT AWAY DIVISION

 

 

 

 

By:

/s/ Jon Geisler

 

 

Name:

Jon Geisler

 

 

Title:

President and CEO

 

 

 

 

LENDER

 

 

 

DDJ TOTAL RETURN LOAN FUND, L.P.

 

 

 

By: GP Total Return, LP, its General Partner

 

By: GP Total Return, LLC, its General Partner

 

By: DDJ Capital Management, LLC, Manager

 

 

 

 

 

By:

/s/ Jackson S. Craig

 

 

Name:

Jackson S. Craig

 

 

Title:

Authorized Signatory

 

 

 

By:

/s/ Joshua L. McCarthy

 

 

Name:

Joshua L. McCarthy

 

 

Title:

Authorized Signatory

 

11

--------------------------------------------------------------------------------


 

ANNEX I

 

SPECIFIED DEFAULTS

 

The Events of Default:

 

1.                                      under Section 10.01(a) as a result of
(i) the failure to make the interest payment under the Loan Agreement due on
March 31, 2007 until April 20, 2007 and (ii) the failure to make the interest
payment under the Loan Agreement due on April 30, 2007 until May 2, 2007.

 

2.                                      under Section 10.01(a) as a result of
the failure to make the Annual Commitment Fee payment under the Loan Agreement
due on June 30, 2007 until August 7, 2007.

 

3.                                      under Section 10.01(b) as a result of a
breach of Section 7.12 resulting solely from the failure to make payments under
or perform covenants and agreements in material Contracts with trade creditors
or vendors occurring at any time prior to or during the Forbearance Period.

 

4.                                      under Section 10.01(c) based solely upon
the inaccuracy of any representation and warranty in Section 6.03 with respect
to any financial statements delivered prior to July 16, 2007 resulting solely
from the failure to characterize amounts owed under the Notes as current
liabilities.

 

5.                                      under Section 10.01(c) based solely upon
the inaccuracy of any representation and warranty in any Draw Request resulting
solely from the occurrence of any of the other Specified Defaults.

 

6.                                      under Section 10.01(j) arising from the
default occurring under the Indenture that either (i) is specified in the notice
to the Company from U.S. Bank National Association, as trustee, dated April 18,
2007 pertaining to requirements to deliver certain annual financial statements
and an opinion of counsel or (ii) is a default or an Event of Default (as
defined in the Indenture) under Section 6.1(3) of the Indenture resulting from
(A) breaches of Sections 4.4(a) (such breach consisting of the failure to
deliver the compliance certificate specified therein in respect of the Company’s
fiscal year ended December 31, 2006) and, in respect of the Company’s fiscal
years ended December 31, 2004 and December 31, 2005, 4.22 of the Indenture and
(B) the Company’s failure to deliver certain quarterly financial statements for
the fiscal quarters ended March 31, 2007 and June 30, 2007.

 

7.                                      under Section 10.01(l) based on the
failure to maintain in effect Government Contracts on MREs representing at least
20% of the total case volume of all outstanding MREs Government Contracts.

 

8.                                      under Section 10.01(r) based solely upon
the occurrence of any of the other Specified Defaults.

 

9.                                      under Section 10.01(b) or (c) based
solely upon the occurrence of the other Specified Defaults.

 

12

--------------------------------------------------------------------------------